Name: Commission Regulation (EC) No 897/2000 of 28 April 2000 amending Regulation (EC) No 658/96 on certain conditions for granting compensatory payments under the support system for producers of certain arable crops
 Type: Regulation
 Subject Matter: plant product;  agricultural policy;  cooperation policy
 Date Published: nan

 Avis juridique important|32000R0897Commission Regulation (EC) No 897/2000 of 28 April 2000 amending Regulation (EC) No 658/96 on certain conditions for granting compensatory payments under the support system for producers of certain arable crops Official Journal L 104 , 29/04/2000 P. 0062 - 0062Commission Regulation (EC) No 897/2000of 28 April 2000amending Regulation (EC) No 658/96 on certain conditions for granting compensatory payments under the support system for producers of certain arable cropsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1765/92 of 30 June 1992 establishing a support system for producers of certain arable crops(1), as last amended by Regulation (EC) No 1624/98(2), and in particular Article 11(1) thereof,Whereas:(1) Commission Regulation (EC) No 658/96(3), as last amended by Regulation (EC) No 610/1999(4), restricts the producers of rapeseed eligible for the compensatory payments to those producers sowing seed of speciefied qualities and varieties.(2) Additional varieties of rapeseed which meet the eligibility criteria are now also available to producers. These varieties should also be added to the list.(3) The measures provided for in this Regulation are in accordance with the opinion of the Joint Meeting of Management Committees for Cereals, Oils and Fats and Dried Fodder,HAS ADOPTED THIS REGULATION:Article 1The following varieties shall be added to the list in Annex II to Regulation (EC) No 658/96:"Agat, Agenda, Ankla, Calisto, Canasta, Canberra, Catinka, Cohort, Complice, Corinto, CSH 11, CSH 20, CSHP 003, CSHP 005, Danisco, Duet, Ebonite, Ethno, Fortress, Futuris, Glen, H5, H6, ISH 95/1, ISH97-1 P(Mistral), ISL 97.2P, Jura, Kapitan, Kimber, Kumbre, Kvintett, Lara, Licondor, Licongo, Life, Lipan, Lutin, Madras, Max, Minerva, Mistral, Mozart, Olindigo, Olivia, Orlando, Parade, Passat, Pastell, Pegasus, PF 7410/94, Plenty, Pluchino, Pyramid, Roller, RPGP 720-27, Samsine, SH 96017, SPE 420, Status, Talent, Tenor, Tornado, Tosca, Toucan, Tradition, Tuli, Turner, VDH 9041-97, VDH 9043-97, Walker"Article 2This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 28 April 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 181, 1.7.1992, p. 12.(2) OJ L 210, 28.7.1998, p. 3.(3) OJ L 91, 12.4.1996, p. 46.(4) OJ L 75, 20.3.1999, p. 24.